FILED
                             NOT FOR PUBLICATION                            JUN 01 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UMER FAROOQ,                                     No. 07-71578

               Petitioner,                       Agency No. A079-638-634

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Umer Farooq, a native and citizen of Pakistan, petitions for review of a

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his application for asylum, withholding of removal,

and relief under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence, Li v. Ashcroft, 378

F.3d 959, 962 (9th Cir. 2004), and deny the petition for review.

      The record does not compel the conclusion that Farooq established changed

or extraordinary circumstances that excuse the untimely filing of his asylum

application. See 8 C.F.R. §§ 1208.4(a)(4),(5); Ramadan v. Gonzales, 479 F.3d

646, 657-58 (9th Cir. 2007). Accordingly, Farooq’s asylum claim is denied.

      Substantial evidence supports the IJ’s finding that there were inconsistencies

between the documents he submitted relating to the alleged death of his father and

the circumstances surrounding the death of his friend, see Li, 378 F.3d at 962, and

that the authenticity of the documents went to the heart of Farooq’s claim, see

Desta v. Ashcroft, 365 F.3d 741, 745 (9th Cir. 2004). In the absence of credible

testimony, Farooq failed to establish he is eligible for withholding of removal. See

Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Because Farooq’s CAT claim is based on the testimony the IJ found not

credible, and he points to no other evidence to show it is more likely than not he

would be tortured if he returned to Pakistan, his CAT claim fails. See id. at 1156-

57.

      PETITION FOR REVIEW DENIED.




                                          2                                    07-71578